NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2021
                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




TRI MINH HUYNH,                                 No.    20-15211

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01631-VC

   v.
                                                MEMORANDUM*
WAL-MART ASSOCIATES, INC., a
Delaware Corporation; et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted May 7, 2021**

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tri Minh Huynh appeals pro se the district court’s grant of summary

judgment in his whistleblower retaliation action against Wal-Mart Associates, Inc.,

and other defendants. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Van Asdale v. Int’l Game Tech., 577 F.3d 989, 994 (9th Cir. 2009). We

affirm the district court’s judgment.


      The district court properly granted summary judgment in favor of Wal-Mart

on Huynh’s claims of retaliation under the Sarbanes-Oxley Act, retaliation under

the California Whistleblower Protection Act, and wrongful termination under

California law. Wal-Mart amply met its burden of producing evidence that there

was a legitimate, nonretaliatory reason for Huynh’s termination, or that it would

have taken the same adverse action in the absence of any protected activity. See

id. at 996; Loggins v. Kaiser Permanente Int’l, 151 Cal. App. 4th 1102, 1109

(2007). Further, Huynh made no showing of pretext. See Tides v. The Boeing

Co., 644 F.3d 809, 816-17 (9th Cir. 2011).


      Huynh’s motion for reconsideration of the Appellate Commissioner’s denial

of his motion for summary reversal (Docket Entry No. 13) is denied.


      AFFIRMED.




                                         2